 Case 1:19-cv-00992-BMC Document 51 Filed 10/25/19 Page 1 of 2 PageID #: 292




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF NEW YORK

 MORRIS MANOPLA,                               )
                                               )
                Plaintiff,                     )
                                               )
        v.                                     )   Civil Action No. 1:19-cv-00992-BMC
                                               )
 EXPERIAN, EQUIFAX, TRANSUNION,                )
 and MR. COOPER aka NATIONWIDE                 )
 MTG LLC.                                      )
                                               )
                Defendants.
                                               )

                     NOTICE OF MOTION FOR ATTORNEYS’ FEES

       PLEASE TAKE NOTICE that, upon the points and authorities set forth in the

accompanying Memorandum of Law in Support of Defendant Experian Information Solutions,

Inc.’s (“Experian”) Motion for Attorneys’ Fees and the Declaration in Support of Experian’s

Motion for Attorneys’ Fees, Experian will move this Court on a date and time to be set by the

Court, before the Honorable Brian M. Cogan, United States Courthouse for the Eastern District

of New York, 225 Cadman Plaza East, Brooklyn, NY 11201, for an order granting attorneys’

fees to Experian in the amount of $16,050.

Dated: New York, New York                                  JONES DAY
       October 25, 2019
                                                           /s/ Kerianne Tobitsch
                                                           Kerianne Tobitsch
                                                           JONES DAY
                                                           250 Vesey Street
                                                           New York, NY 10281
                                                           Telephone: (212) 326-8321
                                                           Facsimile: (212) 755-7306
                                                           Email: ktobitsch@jonesday.com

                                                           Attorneys for Defendant
                                                           Experian Information Solutions, Inc.
 Case 1:19-cv-00992-BMC Document 51 Filed 10/25/19 Page 2 of 2 PageID #: 293




                                CERTIFICATE OF SERVICE


       I, Kerianne Tobitsch, certify that on October 25, 2019, I caused the foregoing to be filed

with the Clerk of the Court and served upon all counsel of record via the CM/ECF system.



                                                            /s/ Kerianne Tobitsch
                                                            Kerianne Tobitsch

                                                            Attorneys for Defendant
                                                            Experian Information Solutions, Inc.




                                              -2-
